DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,228,304. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US 17/571,227
Us Patent 11,228,304
Claim 1:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input clock signal and an output clock signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump having a first mode of operation and a second mode of operation, wherein the first mode of operation provides a first current path during a first time period, and the second mode of operation provides a second current path during a second time period following the first time period, wherein the first current path is configured to conduct a first current, and the second current path is configured to conduct a second current, wherein the second current is greater than the first current; a sample and hold circuit, coupled to the charge pump, configured to sample a voltage level reflecting the phase error at predetermined times and provide an output voltage during a third time period following the second time period; and a capacitor, coupled to the charge pump, and configured to be charged and discharged by the charge pump, wherein the capacitor provides the voltage level, wherein the first current path is configured to charge the capacitor with the first current (I) and the second current path is configured to discharge the capacitor with the second current (K x I).
Claim 2:
The phase skew generator of claim 1, wherein the second current is a multiple K times the first current, where K is an integer greater than or equal to 2.
Claim 1:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input clock signal and an output clock signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump having a first mode of operation and a second mode of operation, wherein the first mode of operation provides a first current path during a first time period, and the second mode of operation provides a second current path during a second time period following the first time period, wherein the first current path is configured to conduct a first current, and the second current path is configured to conduct a second current, wherein the second current is greater than the first current, wherein the second current is a multiple K times the first current, where K is an integer greater than or equal to 2; and a sample and hold circuit, coupled to the charge pump, configured to sample a voltage level reflecting the phase error at predetermined times and provide an output voltage during a third time period following the second time period.
Claim 3:
The phase skew generator of claim 1, further comprising: a capacitor, coupled to the charge pump, and configured to be charged and discharged by the charge pump, wherein the capacitor provides the voltage level, wherein the first current path is configured to charge the capacitor with the first current (I) and the second current path is configured to discharge the capacitor with the second current (K×I).
Claim 3:
The phase skew generator of claim 2, wherein K is greater than or equal to 3:
Claim 2:
The phase skew generator of claim 1, wherein K is equal to 3.
Claim 9:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input signal and an output signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump have a pre-charge current path and a normal operation current path, wherein the pre-charge current path is configured to conduct a first current during a first time period, and the normal operation current path is configured to conduct a second current during a second time period following the first time period, wherein the first current is different than the second current; and a voltage controlled delay line (VCDL), coupled to the charge pump, configured to output the output signal, wherein the VCDL comprises M delay line stages each configured to output a signal having a phase skew offset from a signal output of an immediately preceding or succeeding delay line stage, and a last delay stage provides the output signal, wherein M is in an integer greater than or equal to 2.
Claim 9:
A phase skew generator, comprising: a phase detector configured to detect a phase error between an input signal and an output signal of the phase skew generator; a charge pump, coupled to the phase skew generator, the charge pump have a pre-charge current path and a normal operation current path, wherein the pre-charge current path is configured to conduct a unit current I during a first time period, and the normal operation current path is configured to conduct a current K×I during a second time period following the first time period, where K is an integer greater than 1; a sample and hold circuit, coupled to the capacitor, configured to sample a voltage level reflecting the phase error at predetermined times and provide an output voltage during a third time period following the second time period; and a voltage controlled delay line (VCDL), coupled to the sample and hold circuit, configured to output the output signal, wherein the VCDL comprises M delay line stages each configured to output a signal having a phase skew offset from a signal output of an immediately preceding or succeeding delay line stage, and a last delay stage provides the output signal, where M in an integer greater than or equal to 2.
Claim 10:
The phase skew generator of claim 9, further comprising a controller coupled to the charge pump, wherein the controller is configured to control when the charge pump operates in the pre- charge region and the normal operation region.
Claim 10:
The phase skew generator of claim 9, further comprising a controller coupled to the charge pump and the sample hold circuit, wherein the controller is configured to control when the charge pump operates in the pre-charge region and the normal operation region, and the predetermined times when the sample and hold circuit samples the voltage level of the capacitor.

Claim 11:
The phase skew generator of claim 9, wherein each of the first and second time periods has a duration of one cycle of the input clock signal.
Claim 11:
The phase skew generator of claim 9, wherein each of the first, second and third time periods has a duration of one cycle of the input clock signal.

Claim 12:
The phase skew generator of claim 9, wherein the first time period has a duration of one cycle of the input clock signal, and the second time period has a duration of a plurality of cycles of the input clock signal.
Claim 12:
The phase skew generator of claim 9, wherein each of the first and third time periods has a duration of one cycle of the input clock signal, and the second time period has a duration of a plurality of cycles of the input clock signal.

Claim 13:
The phase skew generator of claim 9, wherein M equals 4 and each phase skew between successive signals output by the M delay line stages is equal to the phase error divided by 4.
Claim 13:
The phase skew generator of claim 9, wherein M equals 4 and each phase skew between successive signals output by the M delay line stages is equal to the phase error divided by 4.



Claims 4-8 of the present application are identical to Claims 4-8 of US Patent 11, 228,304.
Allowable Subject Matter
Claims 14-20 are allowed.
In regard to Claim 14:
	Lesso (US 2007/0176656) discloses, in Figure 5, a method of generating a plurality of signals, the method comprising: providing (122) a first current during a first time period (122 output); charging a capacitor (C) with the first current (122 output) during the first time period; sampling (124) a voltage level output by the capacitor (C) representative of a phase error between an input signal (ɸ0) and an output signal (ɸ4) to provide a sampled voltage (Vs) during a third time period following the second time period (Vcont); determining a difference (120) between Vs and a target Vs value (Paragraph 0060); and adjusting a delay (100) of an output clock signal (ɸ4) based on the difference, but does not disclose providing a second current during a second time period following the first time period, wherein the second current is different than the first current and charging the capacitor with the second current during the second time period, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Lesso.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2013/154585, Figure 1
EP 1819051, Figure 5
CN 109842413, Figures 10-11
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896